Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1, third-to-last line, please replace “x” with
-- x’ --.

Applicant will note that there is no prior antecedent basis for a variable “X” in claim 7.  Claim 1 references a variable “x”, but in the context of describing component (A), not component (B).
Claim Interpretation
	Consistent with [0018] of the Specification, the variables “x” and “y” in the formula outlining the structure of precursor (A1) are construed not as signifying the raw average numbers of M and D units in the polymer but, rather, as molar ratios connoting the relative quantities of these relative to the number of Q units.  Likewise, the subscript “1” indicates not the average number of Q units in the polymer molecules but merely represents that the number of Q units has been normalized to 1 so that any value of “x” less than one means that there are fewer M units than Q units.  That said, the language of claim 1 does not exclude permutations of (A)(1) where the compound features single Q group.
	In light of this understanding, claim 17 shall not be subject to a rejection under 35 U.S.C. 112(d).

Allowable Subject Matter
	The prior art discloses repeatedly compositions comprising a blend of compounds correlating with claimed components (A1), (C), and (D) of claims 1 and 9 and, often, also (B).  Among these include U.S. Patent Application Publication Nos. 2017/0145256, 2016/0244636, and 2011/0287267, U.S. Patent # 6,806,339, and WIPO disclosures WO 2015/058715, WO 2015/196440, and WO 2008/084747.  In no case, however, was it contemplated that a polymer material correlated with (A) would be preliminarily reacted with an organosilicon compound bearing a plurality of silicon-bound hydrogen atoms nor did the analogous art motivate this necessary modification in order that the claimed invention would be deemed unpatentable.  
	The majority of the aforementioned disclosures are directed to solventless release coatings.  At least one of them, Hori et al., U.S. Patent Application Publication No. 2011/0287267, documents the recognized problem of mist formation that occurs when similarly-constituted release coatings are coated onto a substrate at high speed.  The background section of that disclosure mentions several permutations of an anti-misting additive that is, itself, derived from the hydrosilylation of an alkenyl-functional polysiloxane with an organohydrogensiloxane.  See [0007-0009].  In none of those permutations, though, does the alkenylsiloxane conform with the structural limitations of claimed materials (A)(1).  Indeed, the Examiner did not locate in a broader survey of the prior art, any description of a mist-suppressing material that was obtained from the reaction of an alkenyl-functional polyorganosiloxane that adhered to the requirements of claimed component (A)(1), let alone where that product was then formulated into another hydrosilylation-curable system.
	U.S. Patent # 6,489,407 is of interest because it teaches the preparation of an anti-misting product also derived from an alkenylsiloxane and an organohydrogensiloxane wherein either the alkenyl moieties furnished by the former or the SiH groups contributed by the latter is made available in a large excess so that a gel point is not reached (column 12, lines 43-47).  Elsewhere, it is stated that an excess 
	The art cited herein is regarded as the most germane available.  Inasmuch as it fails to even render obvious the instant invention, claims 1 to 17 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


February 9, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765